—In an action to permanently enjoin the defendants from violating a restrictive covenant and easement, the plaintiffs appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated October 31, 2000, which denied their motion to dismiss the defendants’ affirmative defense of unclean hands.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the issue of whether they have violated the same restrictive covenant and easement which they seek to enforce against the defendants is directly related to the subject matter of the litigation (see, Goldberg v Goldberg, 173 AD2d 679, 680; Mehlman v Avrech, 146 AD2d 753). Accordingly, the Supreme Court properly denied the plaintiffs’ motion to dismiss the defendants’ affirmative defense of unclean hands.
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., Smith, Krausman and Townes, JJ., concur.